 In' the Matter of ROBERTS & OAKS, INC., JAMES P. CAREY, JR., IN-DIVIDUAL TRUSTEE, AND CHAMBER OF COMMERCE OF MADISON, SOUTHDAKOTAandAMALGAMATED MEAT, CUTLERS AND BUTCHER WORK-MEN OF NORTH AMERICA, A. F. OF L.Case No. C-2582.-Decided Jwn,e' 15, 1943DECISIONANDORDEROn April 9, 1943, the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it,'cease and desist therefrom and that it.takecertain affirmative action, as set forth in the copy of the intermediateReport annexed hereto.Thereafter, the respondent company, therespondent trustee, and the Union filed exceptions to the Inter-mediate Report and briefs in support of their exceptions.The re-spondent Chamber of Commerce has not excepted to the findings andrecommendations of the Trial Examiner.The Board has consid-ered the rulings made by the Trial Examiner at the hearing and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.Upon request of the Union and pursuant to notice, a hearing washeld before the Board in Washington, D. C., on June 8, 1943, for thepurpose of oral argument.The respondent company, the respond-ent trustee, and the Union were represented by counsel and partic-ipated in the hearing.The Board has considered' the Intermediate Report, the exceptionsand briefs filed by the parties, and the entire record in the case, andhereby adopts the findings, conclusions,'and recommendations of theTrial Examiner with the following addition :The Trial Examiner has found that the remarks of Plant ManagerStephenson to employees Jensen, Mathison, and Harms were clearlyderogatory of the Union, but has not found that by these remarksthe respondents engaged in unfair labor practices, within the mean-ing of Section 8 (1) of the Act.We are of the opinion and we find50 N. L. R. B., No. 78.494 ROBERTS & OAKE, INC.495that, by Stephenson's remarks to Jensen, Mathison, and Harms, aswell as by his statements to Seitz and Mooney, -the, respondent com-pany and the' respondent trustee, interfered with, restrained, and co-erced their employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.,ORDERIUpon' the entire record in the case, and pursuant to Section 10 (c)Board hereby orders that the respondent company, Roberts & Oake,Inc., and the respondent trustee, James P. Carey, Jr., Madison SouthDakota, and their officers, agents, successors, and assigns, shall:°1.Cease and desist from :(a)Dominating or interfering with the administration of Madi-son Independent Meat Packers Union or with the formation or ad-ministration of any other labor organization of their employees, andfrom contributing support to Madison Independent Meat PackersUnion or to any other labor organization of, their employees;(b) In any other manner interfering with, 'restraining, or coercingtheir employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed -activities for the purpose -of collective bargaining or othermutual aid or protection,, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Withhold all recognition from Madison Independent MeatPackers Union as the representative of any of their employees forthe purposes of dealing with the respondent company or the respond-ent trustee concerning grievances, labor disputes, rates of pay, wages,hours of employment, or, other conditions of, employment, and com-pletely disestablish. Madison Independent Meat Packers Union as suchrepresentative ;(b)son, South Dakota, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to their employeesstating : (1) that the respondent company and the respondent trusteewill not engage in the conduct from which they are ordered to ceaseand desist in paragraphs 1 (a) and (b) of this Order; and (2) that therespondent company and the respondent trustee will take the affirma-tive action set forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Eighteenth Region inwriting, within ten (10) days `from the date of this Order, what steps 496DE,CTSMONOF NATPONAL LABOR RELATIONS BOAPthe - respondent company and the respondent trustee have taken, tocomply herewith.AND ITIS FURTHER ORDEREDthat the complaint be, and it hereby is,dismissedinsofar asit alleges: (1) that the respondents Roberts &Oake, Inc., and James P. Carey, Jr., individual trustee, have engagedin unfair labor practices, within the meaning of Section 8 (3) of theAct; and (2) that the respondent Chamber of Commerce has engagedin unfair labor practices, within the meaning of Section 8 (1), (2),and (3) of the Act.MR. GERARD D.' RErLLY took no part in the consideration of theabove Decision and Order.INTERMEDIATE REPORTMr. Stephen M. Reynolds,for the BoardMr. James P. Carey, Jr.,of Chicago, III, for the respondent company and therespondent trustee.Mr. J. H. Lammers,ofMadison, S. Dak., for the respondent Chzmber ofCommerce.Mr. Sam Twedell,of Sioux Falls, S. Dak., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on February 19, 1943, by AmalgamatedMeat Cutters and Butcher Workmen of North America, A. F. of L., herein calledthe Union, the National Labor Relations' Board, herein called the Board, 'by theRegional Director for the Eighteenth Region (Minneapolis, Minnesota),issuedits complaint dated February 19, 1943, against Roberts & Oake,'Inc , hereincalled the respondent company, James P. Carey, Jr., individual trustee, hereincalled the respondent trustee, and the Chamber of Commerce of Madison, SouthDakota, herein called the respondent Chamber of Commerce, alleging that therespondent company, the respondent trustee and the respondent Chamber ofCommerce jointly and severally had engaged in and were engagingin unfairlabor practices affecting commerce within the meaning of Section 8 (1), (2),and (3)of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies 'of the complaint, accompanied by notice of hearing thereon, were dulyserved upon the respondent company, the respondent trustee, the respondentChamber of Commerce, Madison Independent Meat Packers Union, herein calledthe Independent, and the Union.With respect to the unfair labor practices, the complaint alleged in substance:(1) that the above-named respondents, jointly and severally, by their officers,agents, andemployees, on or about January 2, 1943, instigated, sponsored, inter-fere with, and participate in the administration of that organization, and con-Madison Independent Meat Packers Union, and did thereafter dominate, inter-fere with and participate in the administration of that organization, and con-tributed financial and other support to it; (2) that the respondents jointly andseverally, by their officers, agents, and employees, on or about January 4, 1943,discharged Louis Prager and Lawrence Bowman and thereafter refused to,re-instate them for the reason that they joined and assisted the Union, and engagedin concerted activities with other employees for the purpose of collective bar-gaining andothermutual aid and protection; (3) that the above-named .ROBERTS & OAKEi INC.497respondents; by these and various enumerated acts,' interfered with, restrained,and coerced employees of the respondents in the exercise of the rights guaranteedin Section 7 of the Act.On February 27, 1943, respondent Chamber of Commerce filed its answerdenying the commission of any unfair labor practices, and denying that it was an"employer" within the meaning of the Act.On March 1, 1943, the respondenttrustee and the respondent company filed an answer admitting certain allegationsof the complaint, but denying the commission of any unfair labor practices.Pursuant to notice, a hearing was held from March 8-to March 11, 1943,inclusive, at Madison, South. Dakota, before the undersigned, the Trial Exam-iner duly designated by the Chief Trial Examiner.The Board, the respondentcompany, the respondent trustee, and the respondent Chamber of Commerce, wererepresented by counsel.All parties participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduce^evidence-bearing on the issues was afforded all parties.On motion duly made on March 12, 1943, the Board moved, without objection,to amend its complaint to allege that the respondent Chamber of Commercewas a non-profit corporation organized under the laws of the State of SouthDakota.The motion was granted. At the conclusion of the Board's case,counsel for the Board moved to conform the pleadings to the proof.The motionwas granted, over objection by the three respondents, as to immaterial matterssuch as names, dates, spelling and the like.At the conclusion of the Board'scase, the three respondents moved to dismiss the complaint.Ruling was re-served.The motions are disposed of as hereinafter set forth.At the con-clusion of the hearing, oral argument was had before the Trial Examiner.Theparties were granted ten (10) days in which to file briefs.A brief has beenfiled by the respondent Chamber of Commerce.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTSRoberts & Oake, Inc , is a corporation organized under the laws of the Stateof Delaware, haying its principal office and place of business in the city ofChicago, Illinois, where it is engaged in the processing, sale, and distributionof pork products. It also has a place of business in the city of Madison, SouthDakota, which is the plant involved in this proceeding, where it is engaged inthe purchase, slaughter, and processing of hogs and in the shipping of finishedand semi-finished pork products.The annual value of livestock and othermaterials purchased for use at the Madison plant is between two and three million dollars.The gross sales at the Madison plant during the period from April13, 1942, through March 6, 1943, amounted to $3,814,673 98.The majority of theshipments involved in these sales were made to the Chicago plant of the respond-ent company.,On or about April 19, 1941, the United States District Court for the EasternDivision of the Northern District of Illinois, appointed James P. Carey, Jr.,'The enumerated acts included statements of officers, agents, and employees of theserespondents warning and discouraging employees of the respondent company and respond-ent trustee against affiliation with or activities on behalf of the-Union and unions havingoutside affiliations, questioning employees about their union affiliations and activities,making derogatory and disparaging remarks about unions and union leaders,and solicitingand encouraging employees to resign from the Union.I 498DIEiCIDSJO\'S OF NAT(DONAL LABOR RELATIONS BOARDindividual trustee of the properties of the respondent company.The respondenttrustee operated the business of the company from the date of his appointmentand was still operatingthatbusiness as of the time of the hearing.Respondenttrustee admitted that he is an employer of the employees here-involved withinthe meaning of Section 2 (2) of the Act,, and that, as trustee,he is engaged incommerce within the meaning ofthe Act.The respondentChamber of Commerceisa non-profit corporation organizedunder the laws of the State of South Dakota.Its membership is composed ofbusiness and professional men located in the city of Madison:The purposeof the Chamber'is to promote the welfare and developmentof"the cityof Madisonfor both residential and business purposes.II.THEORGANIZATIONS INVOLVEDAmalgamated Meat Cutters and ButcherWorkmen of North America is alabor'organizationaffiliated with the American,Federation of Labor,admittingto membership employees of the respondent company and the respondent trustee.Madison Independent Meat Packers Union is an unaffiliated labor organization,admitting to membership employees of the'respondent,company and'respondenttrustee.I_III. THE UNFAIR LABOR PRACTICESA. Chronology of events; organization of the Independent; interference, restraint,and coercionOn or about December 27, 1942, Sam Twedell, 'an, organizer for the Union,commenced organizational activities among the employees at the Madison,,SouthDakota,, plant of the respondent company, then under the operation of therespondent trustee.On December 28; 1942, a' meeting was held by Twedell atthe General Beadle Hotel. About 23 employees , attended and 18 employeessigned applications for, membership in the' Union.Emil Harms was designated'temporary secretary-treasurer of the Union. It was decided that another meet-ing would be held on Sunday afternoon, January 3, 1943.-On December 31, Rudolph Gaeckle, Paul Galloway, I J. Lyons, E M. Fred-rickson, G H. Dibble, Chris Rogues and a Mi. Parker were, pursuant to theirdaily custom, drinking coffee at the. State Cafe.Gaeckle was, at that time,vice president of the Chamber of Commerce and an insurance agent in theCity of Madison.Lyons was an attorney and county judge. Fredrickson wasa Madison merchant and the president of the Chamber of Commerce.Dibble wassecretary of the respondent Chamber of Commerce. 1The remainder of the groupwere Madison merchants or professional men.All of the group were membersof the Chamber of Commerce. A discussion was held with reference to theorganizational activities of Mr. Twedell on behalf of the American Federationof Labor. , It, was suggested that it would disturb existing peaceful relationshipsin the city of Madison if an outside organization should organize successfully theemployees at the Roberts & Oake plant. It was decided that it would be betterfor the city, if unions were kept out.After some discussion the group proceeded,to, the office of H. H. Holdridge, an attorney who had practiced in Madison formany years.The advent of the A. F. of L. was again discussed in similarvein with Holdridge. It was suggested that Holdridge might address the em-ployees at a meeting in connection with'the matter of labor unions. \ Holdridgedeclined to do so unless a special request was made by the employees themselvesOn January 1, Rogues, who had participated, in the discussion at the State Cafeand the ensuing conference with Ioldridge, communicated with Kasper Jacobson, ROBERTS & OAPE, INC.499--in old friend and an employee at the Roberts-& Oake plant? They discussedthe activities of Twedell.Rognes suggested to Jacobson that the employees holda meeting to consider the problems of labor organizations. Jacobson statedthat'he would talk to some of his fellow employees concerning the possibility of'holding such a meeting.Jacobson is a maintenance employee engaged in electrical and mechanical con-struction and repair work. Jacobson was frequently sent to the shopping center-in Madison in order to purchase supplies that were needed in construction whichwas then-being carried' on at the plant.On January 2, Jacobson, while downtown for this purpose, went to see Rognes and stated that after discussion withseveral, employees, it-appeared that the holding of a meeting to consider-thequestion 'of employee organization would be desirableRognes then stated thata meeting should be held that evening and that he would secure the city hallfor that purpose.He suggested further that Jacobson speak to Holdridge andto his testimony, returned to the plant and, after some discussion, with certainemployees, returned to town and requested Holdridge on behalf of the employeesto address the meeting that evening'Holdridge consented.That afternoon about 5 o'clock, Gaeckle went to the boiler room at the plantand told three or four of the employees that there war to be a meeting at t,ecity hall that evening.Gaeckle testified, without contradiction, that he remainedlong enough to speak to three or four employees, saw the other employees werebusy, and left ; that he went to the plant of his own volition and had not pre-viously communicated with any of the officials at the plant.R J. Gunderson, president and general manager of the respondent company,who was in Madison at this time, testified that 'around January 1, 1943, he hadgiven permission to Gaeckle, who had personal dealings with some of the employees,to come to the plant and talk to some of the employees, provided that employeeswere not busy and there was no interference with their work 4 In the dressingroom after work sometime between 5 and 6 p. in, Nathan Trooien, general fore-man at the Madison plant, told approximately half the employees that therewas to be a meeting in the city hall that evening, and that they were requestedto attend',Rogues wasa former owner of the Madison plant In April 1942Rognes and hisbrother sold the plant, then operated under the name of Rogues Brothers, to the respond-ent trustee.At all times material herein, Rognes had no financial interestin the Madisonplant.Jacobson had been employed for approximately 18 years at the plant.i Jacobsontestified that no deductions were made from his pay when hewas on companybusinessdown town.He testified 'that no supervisor was aware of his. activities on thisoccasionThe evidence fails to show that any supervisor at the planthad -suchknowledgeGaeckle and Wiedenman, Inc, had previously engaged inbusinesstransactions withthe respondent trusteeGaeckle was president of Gaekle and Wiedenman,Inc, andowned 50 percent of the stock of that corporation.As of January 1, 1943, the followinginsurancepolicieswritten by 'Gaeckle and Wiedenman,Inc.,were inforce in the nameof James P Carey, Jr , Ti ustee :Policy 40UF 60800, $26,000 fire and extended coverageon building and permanentequipinen t.Policy UF40 66753, $10,000 coverage on stockPolicy 42218, liability policy covering Milwaukee Railroad on whose property the'packing plant is builtPolicy LP43582. public liability.Policy 50270, Workmen's Compensation policy.Policy UF40 66424, $10,000 fire and extended coverageon building.Policy UF40 65030, $20,000 fire and extended coverage on building and equipment.B Troolen testified. that he either used the words, "asked to attend" or "invited to attend-"The reasonablepurport of such a request made by thegeneral foremanof the plant wasthat the employeeswere expected to attend. 500 ' DECISIONS OF NATIONAL' LABOR RELATIONS BOARDThat evening a meeting was- held at' the city hall. Approximately 65 em-ployees were present, in addition to Twedell and a Mr. Crowell, an organizerfor the Union.. Jacobson began the meeting by introducing Holdridge. , Hold-ridge then addressed the employees.He stated, in substance, that he wasspeaking at the request of Jacobson concerning the advisability. of the employeesforming a union in Madison ; that labor unions were all right under certainconditions, but that he did not approve of the -"racketeers and the strong-armedfellows that manipulated lots of the unions."Holdridge said that Madisonwas a small community and "could get along all right without any unions."He cited the enlargement of the plant and the benefits that would accrue tothe city if the plant should continue to increase in size and personnel.Holdridgeadded,that frequently labor unions caused trouble and discord in communities ;that if the employees joined the Union they would be subject to the orders ofthe union people as to the number of hours they would work, as to the amount oftheir wages and as to the times at which they would strike.Holdridge suggestedthat the employees could not expect to get union wages immediately ; that theemployees "were better off out here at a little less wages than they would be in alarge city" because of the lower cost of living.He made reference to the fact that,at the present time, the employees were permitted to work overtimeas much asthey desired, and stated that if the employees joined the Union, they could onlywork as much overtime as the Union permitted ; that the money that would be paidinto the Union as dues by the employees would be spent outside of Madison ;that if the employees really wanted a union at all, he would suggest the forma-tion of an independent union of their own, and that thereby they could keep themoney that would be spentas dues inMadison "instead of giving it to Mr.Twedell" ; that they could use the money for the establishment of a benefitfund for sickness and hospitalization ; and that it was up to the employees tomake their,own decision as to whether or not they desired to join a union.°Bowman testified that Holdridge stated that if the employees joined the Union,the company would replace the employees with employees from Chicago.Bow-man's testimony in this respect is corroborated by the testimony of Twedell.Bowman is also corroborated by the testimony of Earl who stated that hissubsequent decision to resign from the Union was actuated in part by a state-ment made at the meeting of January 2 similar to that testified to by Twedelland Bowman. Holdridge did not specifically deny making this statement.Theundersigned finds that the statement was made substantially as testified' to byBowman.Twedell testified thatHoldridge'stated that if the employees desired anorganization, representatives of the Chamber of'Commerce would be willing to-form a committee and approach the Company ; and that concessions could bemade in the way of wage increases. Twedell's testimony is, in general, cor-roborated by that of Holdridge.While Twedell was generally a credible wit-ness, his recollection that Holdridge mentioned the Chamber of Commerce wasperhaps colored by his interest in the proceedings.Holdridge denied that hementioned the Chamber of Commerce. The undersigned is not persuaded thatHoldridge's testimony in this respect is incorrect and credits his denial.After Holdridge finished speaking, Rudolph Gaeckle stated that he indorsedHoldridge's remarks ; that coincident with- the possibility of the formation of alabor union, there had come to his attention a rumor that the Chamber ofCommerce was responsible for "holding wages down within the city limits" ;that there was no basis for that rumor ; that the Chamber of Commerce hadnever discussed labor or wages, and' that the books of the Chamber of Com-°These findings are basedon the testimony of Holdridge. ROBERTS & OAKE, INC.501coerce were open to anyone who cared to inspect themCaeckle stated furtherthat it was to' the interest of the business men of the community to see thatthe `employees of Roberts & Ouke were satisfied and that if the employees were - -not satisfied,be was certain they-could choose any group of business men andthat these business men would be glad to approach the responsible parties and,iron out any difficulties involved.Chris Rogues then addressed the employees.He stated that lie was interested in the welfare of the community and that,in his opinion, it,was unnecessary to call outsiders to form an organization,a'nd that he thought a local organization would serve just as well. Trooienwas present-at the meeting and remained throughout.Several employees who were working at the plant that evening, after express-ing their desire to attend the meeting, were given permission by Gunderson todo so.They were absent from their work for approximatelyan hour and a half,and returned thereafter.Gunderson testified and the undersigned finds, thathe specifically directed these employees to return because there was work atthe plant which had to be completed that evening. Gunderson testified that hehad no knowledge of the nature of the meeting at that time. Bowman andother witnesses called by the Board testified that they had no knowledge ofthe nature of the meeting prior to the holding of the meeting In the lightof this testimony, although the circumstances are suspicious, no inference canfairly be drawn that Gunderson, who was a frank straightforward witness,had such knowledge.On Monday, January 4, between 1 and 2 o'clock, employees Kasper Jacobson,Riley Porter, Ervin Halseth, Floyd Halverson, Emil Schaub, and Mike Hayespunched their time cards and drove down town to see Holdridge. They in-formed him of their desire to organize, an independent labor organizationand asked him to serve as their attorneyHoldridge agreed to do so.Theseemployees were absent approximately 30 minutes.No permission was requestedfrom any supervisor at the plant to leave their work.On January 4 no killing of bogs took place and the activities of the employeeswere confined entirely to construction work.The record shows that whenengaged in construction work, employees were given greater freedom of action,and that-their participation in such work was more or less on a voluntarybasis , There is no evidence that any supervisor was aware of the absenceof these employees on this occasion.Some time during the week of January 4, Holdridge prepared a petition forthe formation of an independent union.The petition read as follows :We the undersigned employees of the Robertson Oake Packing Company(sic) of Madison, South Dakota, believing that it would be desirable andto the best interests of all of the employees of the said Company to form alocal trade union of their own, insteadt (sic) of joining any outside union,do'hereby signify our willingness and readiness to join such a union andwould suggest and ask that the proper steps be taken to form sucha (sic)union, the same to be'confined strictly to employees of the said company,and not to inculde (sic) any outside persons. and not to have any connectionwhatever with any other union.During that week, the petition was circulated among the employees at the plant.The employees who took the leading part in the circulation were Jacobson,Schaub, Halseth, and Matthews. Jacobson testified that he solicited most of theemployees' signatures during working hours, but that the employees did notsign the petition until after work in the dressing room. Joe Earl testified thatliewas asked by Kasper Jacobson to sign the petition during working hoursin the middle of the afternoon of January 4.Dale Jackson testified that he signed636103-44-vol 50-33 5ODECISIONS OF NATIONAL LABOR RELATIONS BOARDithe petition during working hours in the plant, and that at the time he signed it,there were approximately 15 employees standing around reading the ,petition.He testified further that Troolen was not, present at, the time.Morris Jensentestified that he-signed the petition during working hours at the plant.Roy,Mathison testified that he was solicited by Jacobson during working hours withreference to the petition,and that he signed it at that time.He testified further-that he had just about completed his work for the day at the time he signed.John Mathison testified that, at Jacobson's request he signed the petition dur-ing working hours and that two or three other employees also signed it at thesame time and place.The undersigned,credits the testimony of Jensen, RoyMathison,and John Mathison.Other testimony shows, however, that many,signatures were obtained both outside,the plant and in the dressing room atthe 'plant after working hours.There is no direct evidence that any supervisor,observed the activities of Jacobson in connection with the petition or of any'of -they other employees.Under these circumstances, it cannot fairly be inferredthat the respondent company or trustee sanctioned such activity. , -Sometime during,thisweek,a meeting'of employees was held at-the cityhall attended by approximately40 employees.Itwas decided to form anindependent labor organization,admitting to membership employees of, the,respondent company and the respondent trustee.Application for a corporatecharter'under the name Madison Independent Meat Packers Union was preparedby Holdridge and,signed by Frank Schramer,' Emil Schaub, Kasper Jacobson,Vern.Matthews and Charles Seitz. The first three names appeared on thecharter as issued as-incorporators of the organization.The charter was issuedby the Secretary of State on January 15, 1943.On January 22 the Independent had its first general meeting at the city hallThere'were approximately 65 employees present.A waiver of notice of the'meeting was signed by most of the employees present.Trustees were elected.The following,employees were elected to that-office: Arthur Gutzman, Ervin,Schramer was employed in the office of the respondent company and the respondenttrustee.Schramer signed the petition for an independent union and was one of the in-corporators of the IndependentAfter consultation with Holdridge,he withdrew fromthe Independent.According to Holdridge,Schramer withdrew because he felt that theremight be doubt as to whether or not he was an"executive officer"of the Company.Hisduties involved ordinary routine bookkeeping duties, the computation of the pay roll, the,keeping of records of the making of tankage,and the keeping of a record of the amount of'supplies on hand and the amount of pioductiouIn addition,Schramer had certain dutiesin connection with the loading of hogs and other products into the refrigerator cars, andshipment to the company plant in Chicago.The Board contended that Schramer's dutiesin connection with the loading of hogs was supervisoryEmil Harms testified thatSchramer was "supervisor of the loading-dock" ;that Schramer told the employees howmany hogs were to be loaded in each car, and if men smoked on the dock, he censuied themfor it.Schramer denied that he gave oiders to the men and stated that his duties con-sisted in obtaining iifoumation from the scaler as to the number of "hogs loaded into eachcar," and that from that information lie made out the bills of ladingHe testified that heworked physically along with the rest of the employees in carrying hogs and loading theminto freight cars;that Trooien supervised the loading out of hogs.Trooien testified thathe supervised the loading operations and that Schramer had no authority in connectiontherewith.Stephenson corroborated Trooien'stestimony but stated that, on occasion,Schramer transmitted orders fiom Trooien to the other employees.Noel Dingman, awitness called by the Board,testified that Schramer uas a clerk.The undersigned findsthat the evidence is insufficient to show that Schramer exercised supervisory functions inconnection with the loading of hogs.The Board'also contended that Schramer had'supervisory authority over Oliver, an assistant in the officeOliver had been employedonly,a week or so prior to the 1st.of JanuaryPrior to that time Schramer was the only-office employeeThe record fails to show, in the opinion of the undersigned,that Schramerexercised supervision oser thework of OliverAccoidingly,the undersigned finds that therespondent trustee and the respondent company are not iesponsible for the activities ofSchramer in connection with the formation of the Independent.1 ROBERTS & OAKE, INC.503Halseth, Emil Schaub, Floyd Halverson, and Charles Seitz.The meeting was,adjourned in order that a constitution and bylaws might be prepared.On Feb-ruary 5, another meeting of the Independent was held at the city hall. Theconstitution and bylaws which had previously been drawn by Holdridge werelead to the employees, and adopted. Officers were elected. Arthur Gutzman was,elected president ; Vern Matthews, treasurer ; and Ervin Halseth, secretary.Theconstitution and bylaws provide that the organization should be called, the Madi-son, Independent Meat Packers Union.Membership is limited to employees ofthe respondent company.Provision is made for the designation of a governingboard, which fulfills the function of a bargaining committee. The bylaws provide,for a closed shop, although no bargaining negotiations have taken place with themanagement, and there is no existing contract between the Independent and therespondent company or the respondent trustee. There is provision for submissionof disputes to arbitration, at the discretion of the Board of Directors.The bylawsprovide for the posting of notices of meetings at the plant, although there isno evidence that any such notices have ever been posted or that the respondentcompany or trustee have agreed to such a procedure. There is provision for theelection of a president, vice president, secretary and treasurer, and a board ofdirectors consisting of five members.The, purposes of the organization arestated to be "to secure to its members the rights of self-organization and collectivebargaining thro (sic) delegates of its own choosing." 8No further' meetings have been held by the Independent.1.Statements of StephensonCharles Seitz, a trustee in the Independent, testifiedthat sometime betweenDecember 28, 1942, and January 2, 1943, Keith Stephenson, plant manager, askedhim if he "belonged to the Union." Seitz testified that he answered in the nega-tive. 'Seitz testified further that about 30minuteslater he, contrary to the rules,was smokingwhile working ; that Stephenson approachedhim andstated that ifhe belonged to the Union he could not smoke; that he replied that he guessedthat he would keep on smoking then. Seitz testified that he considered Stephen-son to be joking. Stephenson denied ever having such conversations with Seitz.The undersigned has found below that Stephenson engaged in other conversationswith employees with' reference to the Union.The undersigned does .not credithis denial.During the early part of January, according to the testimony of Morris Jensen,Stephenson approached Jensen andsaidto him that he should not let anyonetell him that the Union was any good. Stephenson also asked Jensen if he wasnot satisfied "with what [he] was getting out there, if [he] wasn't makingpretty good money." Stephenson denied that he stated to Jensen that Jensenshould not let anyone tell him that the Union was any good.He didnot specifi-cally deny that he had approached Jensen and asked him whether or not he wassatisfiedThe undersigned was not impressed with the testimony of Stephensonand found Jensen to be a credible witness. The undersigned credits the testimonyof Jensen, and finds that the conversation' occurred substantially as testified toby Jensen.Roy Mathison testified that sometime in January he wore his A. F. of L.button on his cap at work. On the first occasion on which he wore the button,Mathison appeared wearing the button on his cap.Upon returning to work that8 Jacobson, who claimed to be responsible for the foimation of the Independent, testifiedthat-his purpose in founding that organization Sias solely to keep the A. F. of L. out ofMadison and that the problems of wages and working conditions were intended to be left'to unilateral action by the trustee and the company.536105-'44-vol 50=34 504'DECISIONS OF NATIONAL LABOR RELATIONSBOARDevening, hewore a different cap and no button.Mathison testified that Stephen-son at that time approached him' and said, "You've got the wrong cap on,haven'tyou?" and that he replied, "Well, I don't know whether it is the wrong cap, butI've got to have another button." Stephenson replied, according to Mathison,"Well, you don't need to worry ; you'11 get one " Stephenson's version of theconversationwas not substantially different, but Stephenson testified that "It was:ill in fun "The undersigned credits the testimony of Mathison.EmilHarms testified, without contradiction, that sometime in JanuaryStephen-'son approached him while he was at work and asked Harms howold he was.Harms replied that lie was 23. According to Harms, Stephensonthen said;"Why don't you go home and sit down and think things over," and then he said,"I am not trying to be sarcastic."Harms testified that, at that time, he waswearing his A. F of L. button. The undersigned credits the testimony of Harmsand finds that the conversation occurred, substantially as testified to by him.As related above, Harms was secretary treasurer of the Union, and the recordshows that he was one of its most active proponents.The remarks of Stephen-son to Jensen, Mathison and Harms are clearly derogatory to the Union.Michael Mooney testified that sometime in January, Stephensonasked him ifhe had an A. F. of L. button. -Mooney at first said that he had no buttonbecausehe had, not attended the previous meeting. Stephenson then asked Mooney ifhe was ashamed to wear his button.Mooney replied that he was not ashamedto wearit,went out to got the button, and thereafter wore it. Stephenson ad-mitted that he began a similar conversation but stated that he had added the fol-lowing remarkwhen Mooney said he would oiitaiii the button and wear it, "Goahead.Don't be ashamed of itAnything you pay a dollar for don't be ashamedof."Stephenson testified furtlici that the conversation was purely humorousand constituted a bit of "packing house by-play."The undersigned finds that theconversation occurred substantially as testified to bv'1\1oonev. -Notwithstandingany humorous intent on the part of Stephenson the statements made by him toSeitz and Mooney contain elements of interference, restraint, and coercion pro-hibited by the Act.By these statements, the respondent trustee and the respond-ent company indicated opposition to the A F. of L, and interfered with,restrained, and coerced the employees in the exercise of the rights guaranteed inSection 7 of the Act.CON C LU SIdNsIt is clear that Trooien,the leadingforeman inthe plant of therespondentcompany operated by the respondent trustee,publicized to a considerable extentthe holding of the meeting of January 2Trooien testifiedthathe did not know;at that time,the nature or purpose of the meeting.Although quite positive in hisother testimony,he was unable to remember the source of his information as tothe holding of the meeting.Trooien's testimony as to his lack of knowledge ofthe nature,of the meeting is, in the opinion of the undersigned,incredible.Inthe face of the fact that Troolen considered the meeting sufficiently important toannounce that it would take place that evening to approximately one-half of theemployees,or about 40 people, the undersigned conclude,-that Trooien did, infact, know the nature of the meeting'A requestto attendby the general foremanof the plant would not be readily ignored by the employees. Trooien,as relatedabove,was present throughout the meeting. It isclear thatthe remarks ofHoldridge were intended,and had the effect of encouraging the employees toform a.local labor organization.It is also clear that Holdridge's remarks andthe remarks of both Gaeckle and Rogues indicated strong opposition to the Union.The presence of Trooien at such a meeting,together with his previous announce-ment of the holding of the meeting,indicated management approval of the re- ROBERTS & OAKEN INC.505marks made by the speakers at the meeting. ' Such conduct constituted assistanceto the IndependentBy the remarks of Stephenson, related above, the respond-ent indicated opposition to the A. F of L. dui ing the period iii which the Inde-pendent was in its formative stages.As the Board has said, "It is preciselyat the beginning of organization, and particularly when employees are unde-cided as to the type of organization they desire, that `slight suggestions' by theiremployer `have telling effect' upon the employees choice,"Hatter of SpringfieldMachine & Foioulrij Co., Inc.,48 N. L. R B. No. -. The Act unconditionallyprohibits employers from interfei ing with union activities.On the basis ofthe entire record, the undersigned finds that the respondent company and therespondent trustee through the activities of Stephenson in conjunction with theactivities of Trooien, rendered assistance to the Independent during its forma-tive stages such assistance constituted interference, restraint, and coercion bythe respondent trustee and the respondent company of the employees in theexercise of the rights guaranteed in Section 7 of the Act.'In addition, by such assistance the respondent trustee and the respondent com-pany have dominated and interfeied with the formation and administrationof the Independent and have contributed support thereto, within the meaningof Section 8 (2) of the Act.B. The dischargesof LawrenceBowman,and Louis Frager-Lawrence Bowman was employed by the respondent trustee and respondentcompany in October or November of 1942.,From the time that the respondenttrustee purchasedthe Madisonplant, considerable construction had been carriedon under the direction of Gunderson.The construction work and repair work wasgenerally done by employees of the Company,at times when they were not en-gaged in the killing and processing of hogsThe record is clear that during suchperiods as the plant was engaged solely in construction and repair work, theemployees enjoyed greaterfreedom inregard to their hours of work; that theemployees were free to work or not, as they chose. On the other' hand, the samedegree of freedom did not prevail during periods of ordinary production.Gunder-son testified that, prior to the last week of December,there had been great diffi-culty inobtaining sufficient employees to carry on the construction woik; that onthe Sunday preceding January 3.1943, he had,at some expense,obtained 7 or8 mechanics from Chicago to come to the plant, and that due to the absence ofmost of the employees,very littlework was accomplished on that date;that he haddecided as a result of that experience,in order to insure the presence of a sub-stantial number of employees on January 3, to instruct Stephenson that the em-ployees be told on'Saturday,January 2,to be present on the following day inas-much as they were to load out hogs that morning;and that he further'in-9 The respondents contend that the record fails to show that the conduct of Stephensonand Trooien had any effect in fact upon the employeesThis contention is without merit.The evidence shows membership in the Union iias in fact discouragedIn any event,,it isunnecessaiy to show that the proscribed conduct had its desired effectRapid Roller'Co.v.N. L. R "B,126 F (2d) 4i2; N.'LR. B v John Engelhorn dSons (C C. A. 3), March1, 194;3, 12 LRR 54;N. L R B v. Aintree Corpoiatioii, (C. CA. 7) 132 F. (2d) 469':WesternCartridge v. N L. R B,134 F (2d) 240 (C C A. 7)The record also shows that the supervisors of the respondent trustee and the respondentcompany had, prior to the commission of the unfair labor practices herein, been instructedto adopt an attitude of neutrality in reference to labor organization on the'part of theemployeesSuch instructions, nqt communicated to the employees, cannot insulate therespondent against liability for unlawful conduct of supervisors contrary to such instruc-tionsNorth Carolina Finishinq Co. v N. L. R. B(CC.A 4) February 17, 1943, 12LLR 20;Batter of Lexington Telephone Co39 N L. R B 1130.Hatter of.4intree Corp37 N L R. B 1174. ;506DECISIONS OF. NATIONAL LABOR RELATIONS BOARDstructed Stephenson that any employee who failed to appear-without notificationor, reasonable excuse was to be discharged.Trooien testified without contradiction, and''°the undersigned finds, that on theevening of.January 2, he notified all of the employees that they were to be presentthe next morning in order to load out hogs. Among the employees whom Trooiennotified were Lawrence Bowman and Louis Frager. According to, the testimonyof, Trooien, Bowman said nothing when informed that/he was to be present thenext morning, and Frager said, "All right."Bowman corroborated Trooien'stestimony that he was told to report the next morning in,order to load out hogs.'Frager did not testify.On the morning of January 3, neither Bowman nor Frager reported for work..On January 4, when Bowman reported for work he was told to see Stephenson.Stephenson asked Bowman where he had been the preceding dayBowmanstated that he had been ill.Stephenson then discharged Bowman.Bowman tes-tified that on the morning of January 3, he did not awaken until 10 o'clock;that he was supposed to report for work at 6 a. in. and he knew it was toolate to report at that time.He stated that-he awoke with a cold; that he hadthe "flu-headache."He admitted that on January 3 he did not notify anyoneat the plant of the reason for his absence from the plant; that he went to arestaurant Sunday afternoon and that he attended the movies that evening.While the record shows that absence from work without a previous request forleave to be 'absent had not on every occasion been considered a serious offense inthe past, and while no warning was given that failure to report on January 3would result in discharge, the undersigned is not convinced that Bowman'sunion activity was the cause of his discharge.The Board contended that therewas disparate treatment as to both Bowman and Frager as contrasted with thetreatment of other individuals who were absent without previous permission, thatsuch disparity demonstrated that anti-union motivation was the cause of the dis-charges.However, the record shows affirmatively that other individuals weredischarged for failure to report for work when requested to do so.No evidencewas'presenied indicating that any individual, absent from work without excuseafter a specific order to report the next day, was not discharged: On all theevidence, the, undersigned finds that Bowman was discharged because he failedto report for work pursuant to instructions on January 3, 1943y0Louis Frager did not testify.11 Two weeks prior to January 3, according to the,testimony of employee Noel Dingman, Stephenson'jokingly said to Frager, "AreYou the organizer of the A. F. of L in this country?" Frager replied, "No, why?"According to Dingman, Stephenson then said, "I just thought you were." Stephen-,son denied having such a conversation.The record shows that A. F. of 'L.activity at the plant did not begin until December 27.Dingman -displayed avery poor memory. Although-present at the January meeting, he was unable torecall anything that was said.The undersigned, under the circumstances, doesnot credit Dingman's testimony as to this conversation.On January 3, Frager failed to report for work. On January 4, when Fragerreported for work, Schramer, pursuant to instructions from Stephenson, handed"The respondentcompany andrespondent trustee contend that they had no knowledgeof Bowman's union of Nation at the time lie was discharged.Bowman testified,withoutcontradiction,that at the meetingof January2,when Twedell's presence at the meetingas questioned,he stood up and stated that Twedell Has at the meeting at his invitation.Since Trooien was present throughout the meeting,it is fair to assume that Troolenreasonably inferred that Bowman was a union partisan."Even on the assumption that therespondent had such knowledge,however, the undersigned is not convinced that Bowman's'union activity played any substantial part in his discharge.tt Counsel for the Board stated that Frager was employed in Portland, Oregon at thetime of the hearing, and was not available as a witness. ROBERIS & OAKE, INC.507Frager his check. Stephenson testified that Frager was discharged because hefailed to report- for work and because of frequent absences and tardiness inreporting for work.Under all the circumstances, the evidence fails to showthat Frager was discharged because of his, union membership and activity.The respondent Chamber of CommerceThe record shows that all of the individuals who consulted Holdridge withreference to the possibility of forestalling the A. F. of L. organizational drivewere members of the respondent Chamber of Commerce. Three of the sevenpersons in that group were officers of the respondent Chamber of Commerce andone person present was a director= Subsequently, Rogues, a member of theChamber, was instrumental in influencing Jacobson to hold an employees' meet-ing on the evening of January 2. Gaeckle in his remarks at the meeting madereference to a rumor concerning the Chamber of Commerce's activity in con-nection with wages at the plant. Both Rognes and Holdridge, the other speakersat the- meeting, were members of the Chamber. The Board contends that onthis state of the record the respondent Chamber may be held responsible forthe events of the meeting of January 2, the anti-union activities of Gaeckle,Fredrickson, Dibble, and Parker in connection therewith, and the subsequentformation of the independent. Such a contention is without merit.The un-contradicted evidence shows that 95 percent of the business and professional meninMadison were members of the Chamber at the time of the commission of thealleged unfair labor practices.Under all the circumstances, in the opinion ofthe undersigned, the evidence is insufficient to show that the anti-union activi-ties of those individuals who were likewise members or officers or directors ofthe Chamber are properly identified as activities of the Chamber.Assuming,arguendo, that such activities may properly be classified as activities for whichthe Chamber may fairly be held responsible, the record fails to show that theChamber had any official connection with or financial interest in the Roberts &Oake plant, or any voice in the conduct of its business or labor relations, nordoes the evidence show that the Chamber was authorized to, or purported to,act in behalf of the respondent trustee or the respondent company.Gaeckletestifiedwithout contradiction and the undersigned finds that the group ofbusiness and professional men who consulted Holdridge were actuated by adesire for the benefit of the-community, to keep Madison free-of outside labororganizations. 'In thus opposing the Union, on the totality of the circumstancesdisclosed by the record, the Chamber was not acting in the interest of an em=ployer, directly or indirectly, within the meaning of 'Section 2 (2) of the Act'.'Accordingly, it is found that respondent 'Chamber is not an employer of theemployees at the Madison plant within the meaning of the Act:Iv. THE EFFECT OF THE UNFAIRLABOR PRACTICESUPON COMMERCEThe activities of the respondents set forth in Section III above, occurring inconnection with the operations of the respondents described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.u Frederickson, president and director, Gaeckle, vice president and director,Dibble, secre-tary and Parker,'a director. 508DECISIONSOF NATIONALLABOR'RELATIONS BOARDV.THE REMEDYHaving found that the respondent company and respondent trustee haveengaged in certain unfair labor practices, the undersigned will recommend thatthe aforesaid respondents cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It has been found that the respondent company and the respondent trusteehave dominated and interfered with the formation and administration of andcontributed support to the IndependentIts continued existence is a conse-quent violation of the Act thwarting the purposes of the Act and renderingineffective a mere order to cease the unfair labor practices.This is true eventhough the respondent company and the respondent trustee have not formallyrecognized the Independent" as the collective bargaining representative of anyof their employees. In order to effectuate the policies of the Act and free theemployees from such domination and interference and the effects thereof whichconstitute a continuing obstacle to the exercise by the employees of the, rightsguaranteed them by the Act, it will be recommended that the respondent com-panyand the respondent trustee refrain from recognizing the Independent andwithhold all recognition from the Independent as the representative of theemployees for the purposes of dealing with the respondent company and therespondent trustee concerning grievances, labor disputes, wages, rates of pay,hours of employment, and conditions of work and to disestablish it as suchrepresentative.The undersigned has found that the discharges of Lawrence Bowman andLouis Frager were not discriminatory.Accordingly, the undersigned will recom-mend that the complaint be dismissed insofar as it alleges that Lawrence Bowmanand Louis Prager were discharged in violation of Section 8 (3) of the Act.The undersigned has found that the respondent Chamber ofCommerce hasnot engaged in unfair labor practices within the meaning of Section 8 (1), (2)`,and (3) of the Act. It will therefore be recommended that the complaint bedismissed as to the respondent Chamber of Commerce-Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :,CONCLUSIONS OF LAW1. -Amalgamated Meat Cutters and Butcher Workmen of -North - America,A. F. of L., and Madison Independent Meat Packers Union, are labor organiza-tions, within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondent companyand the respondent trustee have engaged in and are engaging in unfair laborpractices, within the meaning of Section 8 (1) of the Act.3.By dominating and interfering with the formation and administration ofMadison Independent Meat Packers Union and by contributing support theretothe respondent company and the respondent trustee have engaged in and areengaging in unfair labor practices, within the meaning of Section 8 (2) of the Act4.The respondent trustee is an employer, within the meaning of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within "the meaning of Section 2 (6) and (7) of the Act.6.The respondents, by discharging-Lawrence Bowman and Louis Frager andby refusing to reinstate them, have not engaged in unfair labor practices, withinthe meaning of Section 8 (3) of the Act.7.The respondent Chamber of Commerce is not an employer, within themeaning of the Act ROBERTS & OAKE, INC.5098.The respondent Chamber, of Commerce has not engaged in unfair laborpractices as alleged in the complaint herein, within the meaning of the Act.RECOMMENDATIONS-Upon the basis of the above findings of fact and conclusions of law, the under-signed' recommends that the respondent trustee, James P. Carey, Jr., and therespondent company, Roberts & Oake, Inc., their officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of Madison Inde-pendent Meat Packers Union, or with the formation or administration of any,other labor organization of their employees or contributing support to MadisonIndependent Meat Packers Union or to any other labor organization of theiremployees ;(b) In any other manner interfering with, restraining, or coercing theiremployees in the exercise of the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Withhold all recognition from Madison Independent Meat Packers Unionas the representative of any of their employees for the purposes of dealing withthe respondent company and the respondent trustee concerning grievances, labordisputes, rates of pay, wages, hours of employment, and other conditions ofemployment and completely disestablish Madison Independent Meat PackersUnion as such representative ;(b)Post immediately in conspicuous places at the plant in Madison, SouthDakota, and maintain for a period of at least -sixty (60) consecutive days fromthe date of posting, notices to their employees stating: (1) that the respondentcompany and the respondent trustee will not engage in the conduct from whichit is recommended that they cease and desist in paragraph 1 (a) and (b) ofthese recommendations; and (2) that the respondent company and the re-spondent trustee will take the affirmative action set forth in paragraph 2 (a) ofthese recommendations ;(c)Notify the Regional Director for the Eighteenth Region (Minneapolis,Minnesota) in writing within ten (10) (lays from the receipt of this Inter-mediate-Report, what steps the respondent company and the respondent trusteehave taken to comply herewith.It is further recommended that the complaint be dismissed, insofar as italleges that the respondents, by discharging Lawrence Bowman and LouisFrager, have engaged in unfair labor practices within the meaning of Section8 (3) of the Act.It is further recommended that the complaintbe dismissed,insofar as italleges that the respondent Chamber of Commerce has engaged in unfair laborpractices within the meaning of Section 8 (1), (2) and (3) of the Act.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent trustee and the respondentcompany notifysaidRegional Director in writing that they will comply withthe foregoingrecommendations, the National Labor Relations Board issue, anorder requiringthem to take the action aforesaid. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs' provided in Section 33 of Article II of the Rules and Regulations bf theNational Labor Relations Board, series 2-as amended, effective October 28,1942,-any party may within fifteen (15) days from the date of the entry ofthe order transferring the case to the Board,pursuant to Section 32 of Article IIof said Rules and Regulations,filewith the Board, Shoreham Building,Washing-ion,/D.C. an original and four copies of a statement in writing settingoforthsuch exceptions to the Intermediate Report or.to any other part of the recordor proceeding(including rulings upon all motions or objections)as he relies upon,together with the original and four copies of a brief in support thereof.Asfurther provided in said Section 33,should any party desire permission to argueorally before the Board,request therefor must be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to theBoard.BERNARD CUSHMAN,Trial Examiner.Dated April 9, 1943.I1